[Cite as State v. Carroll, 2011-Ohio-5255.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 96212



                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                    SAMUEL CARROLL
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-534451

        BEFORE: Boyle, P.J., Rocco, J., and Keough, J.

        RELEASED AND JOURNALIZED: October 13, 2011
                                          2

ATTORNEY FOR APPELLANT

Stephen L. Miles
20800 Center Ridge Road
Suite 405
Rocky River, Ohio 44116



ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Patrick J. Lavelle
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




MARY J. BOYLE, P.J.:

       {¶ 1} Defendant-appellant, Samuel Carroll, appeals the trial court’s judgment

denying his motion to suppress. He raises one assignment of error for our review: “The

trial court erred when it denied [his] motion to suppress evidence.” Finding no merit to

his appeal, we affirm.

                         Procedural History and Factual Background
                                            3

       {¶ 2} Carroll was indicted on three counts: drug trafficking, in violation of R.C.

2925.03(A)(2); drug possession, in violation of R.C. 2925.22(A); and possessing criminal

tools, in violation of R.C. 2923.24(A).   All three counts carried the same three forfeiture

specifications (cell phone, scale, and money).    Carroll moved to suppress the evidence

against him. The following testimony was presented at the suppression hearing.

       {¶ 3} Two uniformed police officers arrested Darnell Patterson in the parking lot

of the Togo Lounge.    The specifics of Patterson’s arrest are not before us.   But a search

of the vehicle that Patterson was in revealed 35 grams of cocaine in the center console.

Patterson emphatically denied that the drugs were his, claiming they belonged to “Bobo.”

 Patterson told police that “Bobo” was inside the Togo Lounge, and that he was a black

male who was wearing blue jeans, a dark jacket, and a dark hat.

       {¶ 4} The uniformed officers called their immediate supervisor, Sergeant Matt

Putnam, for assistance.     Sergeant Putnam called for more assistance.           Lieutenant

Jerome Barrow, Detective Samuel Cornell, and a couple of other officers,        answered the

call for help.   Sergeant Putnam, Lieutenant Barrow, and Detective Cornell testified at

the suppression hearing.

       {¶ 5} The officers went inside the Togo Lounge.        Although they were in plain

clothes, they were clearly identified as police officers by their badges.   There were two

female bartenders working and four customers sitting at the bar.      The officers testified

that a man and a woman were sitting at the bar near the door; two other men were sitting
                                           4

at the other end of the bar, one of whom matched the description of “Bobo.”            The

officers approached the man, who was later identified as Carroll, and began talking to

him.

       {¶ 6} While Lieutenant Barrow was talking to “Bobo,” Detective Cornell said

that he saw Carroll move his hands toward his left pocket area.         Detective Cornell

immediately told Carroll to put his hands on the bar and leave them there. Carroll

complied with the order at first, but about a minute later, Detective Cornell saw Carroll

reach for his left side again.   Detective Cornell testified that he thought that Carroll

might have a weapon in his pocket or was possibly trying to dispose of contraband, so he

told Carroll to put his hands on the bar a second time. Carroll briefly complied again,

but then started to put his hands down his left side for a third time. At that point,

Detective Cornell told Carroll to stand up and put his hands on the bar so he could search

him.

       {¶ 7} Detective Cornell conducted a pat-down search for weapons at that point.

He said that Carroll appeared to be very nervous and was shaking when he searched him.

 Detective Cornell testified that he felt what he knew to be a plastic bag with three large

lumps in Carroll’s left pants pocket; the bag contained 55 grams of cocaine.     Detective

Cornell said the plastic bag was very close to the top of Carroll’s pocket, and “based on

[his] experience of patting a person down, it felt very consistent with drug activity.”
                                           5

Detective Cornell then found a pocket scale with white specks on it in Carroll’s right

pocket and $200 in another pocket.

      {¶ 8} Carroll presented two witnesses on his behalf:        Carolyn Wall, a bartender

who worked at the Togo Lounge, and himself. Wall testified that 12 to13 police officers

came in the bar that night.   They were looking around and searching the place.        She

heard the police asking people if they had their keys on them. She said that she had no

idea why Carroll was arrested; she did not see him do anything.

      {¶ 9} Carroll testified that two uniformed police officers came into the bar first,

asking for “Bobo,” and saying that “Bobo” was wearing a green jacket and green cap.

Carroll said that the uniformed officers asked him how he got to the bar that night.

Carroll told them that he had taken the bus and then walked the rest of the way. Carroll

testified that the uniformed officers left the bar at that point. Then, about ten minutes

later, Carroll said that other police officers came into the bar; they were wearing street

clothes with “shields.” Carroll said they began to ask him for his keys. He said he told

them that he only had house keys, not car keys.

      {¶ 10} Carroll further testified that while he was talking to the officers, telling

them he did not have car keys, Detective Cornell asked him what he was doing and told

him to put his hands on the bar. Carroll admitted that he took his hands off the bar after

Detective Cornell told him not to, but said it was because another officer had asked him
                                             6

for his keys and he was reaching for them. Carroll agreed on cross-examination that

Detective Cornell had to tell him two times to put his hands back on the bar.

       {¶ 11} At the close of the hearing, the trial court denied Carroll’s motion to

suppress. It found Carroll’s testimony (that he received conflicting commands from two

officers to keep his hands on the bar and to produce his keys) was not credible because “it

is not realistic to believe two officers were in such close proximity giving conflicting

commands,” and even if they were, “defendant had the ability to state this to the officers.”

       {¶ 12} After the trial court denied Carroll’s suppression motion, he pleaded no

contest to the indictment.      The trial court merged Carroll’s drug trafficking and

possession charges, and sentenced him to three years for drug trafficking and six months

for possessing criminal tools, and ordered that they run concurrent with one another.

       {¶ 13} It is from this judgment that Carroll appeals.

                                        Standard of Review

       {¶ 14} A motion to suppress presents a mixed question of law and fact.          State v.

Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶8. “When considering

a motion to suppress, the trial court assumes the role of trier of fact and is therefore in the

best position to resolve factual questions and evaluate the credibility of witnesses.      ***

Consequently, an appellate court must accept the trial court’s findings of fact if they are

supported by competent, credible evidence.         ***   Accepting these facts as true, the

appellate court must then independently determine, without deference to the conclusion of
                                             7

the trial court, whether the facts satisfy the applicable legal standard.”   (Internal citations

omitted.)   Id.

                                Investigative Search and Pat-Down

       {¶ 15} Carroll argues that the police officers’ investigative stop of him was illegal.

 He further maintains that even if the initial stop was supported by reasonable suspicion,

the police officers lacked a justifiable belief that he was armed and dangerous, and

therefore were not permitted to search him.

       {¶ 16} The Fourth Amendment to the United States Constitution prohibits

warrantless searches and seizures, rendering them per se unreasonable unless an

exception applies. Katz v. United States (1967), 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d

576.   An investigative stop, or Terry stop, is a common exception to the Fourth

Amendment warrant requirement.        Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868, 20

L.Ed.2d 889.      It is well recognized that officers may briefly stop and detain an

individual, without an arrest warrant and without probable cause, in order to investigate a

reasonable and articulable suspicion of criminal activity.      Id.; see, also, State v. Bobo

(1988), 37 Ohio St.3d 177, 524 N.E.2d 489. “The propriety of an investigative stop by a

police officer must be viewed in light of the totality of the surrounding circumstances” as

“viewed through the eyes of a reasonable and cautious police officer on the scene, guided

by his experience and training.”       State v. LeClair, 12th Dist. No. CA2005-11-027,
                                              8

2006-Ohio-4958, quoting State v. Freeman (1980), 64 Ohio St.2d 291, 414 N.E.2d 1044,

syllabus, and Bobo at 179.

       {¶ 17} Authority to conduct a pat-down search does not flow automatically from a

lawful stop; a separate inquiry is required. Terry, 392 U.S. 1. The point of that inquiry

is whether the officer was “justified in believing that the individual whose suspicious

behavior he is investigating at close range is armed and presently dangerous to the officer

and others.”   Id. at 24.   If that justification exists, the officer may reasonably conduct a

pat-down search for weapons.      “And in determining whether the officer acted reasonably

in such circumstances, due weight must be given, not to his inchoate and unparticularized

suspicion or ‘hunch,’ but to the specific reasonable inferences which he is entitled to draw

from the facts in light of his experience.”   Id. at 27.

       {¶ 18} Here, we agree with the trial court’s factual findings and conclusions of

law.   The evidence presented at the hearing established that the police had information

that a man, who was in the Togo Lounge, was the owner of a large amount of drugs that

officers had just found in a vehicle in the parking lot of the lounge. Carroll matched the

description given to police. They approached him to talk to him. They had sufficient

“reasonable and articulable suspicion of criminal activity” to investigate Carroll without a

warrant and without probable cause.

       {¶ 19} Then, when Carroll ignored police orders to keep his hands on the bar and

continued to place his hands near his left side, this behavior further justified the pat-down
                                           9

search for weapons.     We conclude that Detective Cornell acted reasonably given

Carroll’s suspicious behavior.

      {¶ 20} Accordingly, we conclude that the trial court did not err when it denied

Carroll’s motion to suppress. Carroll’s sole assignment of error is overruled.

      Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.     Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

KENNETH A. ROCCO, J., and
KATHLEEN ANN KEOUGH, J., CONCUR